DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-6, 8, 11-16, and 20 in application number 16/270,326 in the Response filed 06/29/2022.  Claims 7, 9, 10, and 17-19 were previously canceled.  Claims 1-6, 8, 11-16, and 20 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicant Remarks
	The 35 U.S.C. 112(a) rejection of claims 1-6, 8, 11-16, and 20 is withdrawn in view of the amendments to independent claims 1 and 11.
	The 35 U.S.C. 103 rejection of claims 1-6, 8, 11-16, and 20 as being unpatentable over BISIKALO in view of  HANSON, and in further view of AIZAWA, is overcome due to the amendments to independent claims 1 and 11.  As a result of the amendments, the BISIKALO reference no longer discloses all the recited elements of the memory storage unit of the claimed device.  A review of previously cited prior art references was conducted, in addition to an updated NPL search, resulting in a new ground of rejection under 35 U.S.C. 103.
	Applicant’s arguments with regard to BISAKALO are rendered moot in view of the amendment overcoming the disclosure of BISAKALO to the memory storage unit.
	Applicant’ arguments with regard to HANSON are not found persuasive.  The paragraphs that Applicant cites, 0038 and 0092, do not teach away from the disclosure of Examiner’s cited paragraph 0071 because those embodiments are in no way dispositive of the display presentation subject matter and the fact the display is representative of value.  HANSON at 0071 (“In some such embodiments, the display device 341 includes one or more indicators configured for multiple color light emission.”).

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-3, 5, 6, 8, 11-13, 15, 16, and 20  are rejected under 35 U.S.C. 103 as being unpatentable over US 20190121988 A1 (“van de RUIT”) in view of US 2015/0294303 A1  ( “HANSON”).

	Independent claims 1 and 11, commensurate in scope, are presented consecutively.
	Regarding claim 1 VAN DE RUIT discloses:
1	An apparatus for presenting a value of digital assets, the apparatus comprising;
1.1		a memory storage unit permanently and securely embedded with an externally inaccessible private key of a digital wallet of at least one digital asset, wherein the memory storage unit is one of a read only memory (ROM), a programmable read only memory (PROM), or a one time programmable read only memory (OTP);
[0111] Shown in blockchain transaction device 100 of FIG. 1a, the memory system comprises a low security memory 110 and a high security memory 210, for storing the low and high security data areas respectively. For example, the high security memory 210 may be used to store private keys, whereas the low security memory 110 may comprise less sensitive information, e.g., the corresponding public keys. Access to high security memory 210 is restricted, for example, only restricted application may access the high security memory 210. For example, software or hardware measures may be taken to restrict access to the high security memory 210. 
van de RUIT at 0111; VAN DE RUIT at 0139 (disclosing the externally inaccessible private key as the private key of a digital wallet) (“In turn the hardware element may return a signed transaction that can be broadcasted to the associated blockchain/cryptocurrency network by the application which holds the wallet function.”); VAN DE RUIT at 0186 (disclosing read-only memory) (“Circuit 1110 comprises a memory 1122 for storing programming code, data, etc. Part of memory 1122 may be read-only.”); VAN DE RUIT at 0192 (“Circuit 1110 comprises a memory 1122 for storing programming code, data, etc. Part of memory 1122 may be read-only.”); VAN DE RUIT at 0193 (“The memory circuit may be an ROM circuit, or a non-volatile memory, e.g., a flash memory. The memory circuit may be a volatile memory, e.g., an SRAM memory.”).
Claim Interpretation: (I) The recitation to embedded is interpreted as claiming the externally inaccessible private key is stored in the memory.  The recitation to permanently and securely is descriptive and imports no structural limitation or functional weight.  (II) The claim interpretation of the phrase externally inaccessible is the same as applied and explained in the prior non-final action.  There is still no structure recited or described as to what it means to be externally inaccessible.
		a logic circuit coupled with the memory storage unit configured to:
[0112] For example, in an embodiment, the high security memory 210 (e.g., a first memory) and the low security memory 110 (e.g., a second memory) may be physically different memories. For example, in an embodiment, the high security processor circuit 220 (e.g., a first processor circuit) and the low security processor circuit 120 (e.g., a second circuit) may be physically different circuits, or physically different parts of a larger circuit, or at least in part. The terms high and low are relative to each other.
VAN DE RUIT at 0112.
1.2		derive at least one digital asset public address from the externally inaccessible private key, wherein the memory storage unit is accessible only by the logic circuit;
[0118] For example, in an embodiment, a public/private key pair may be generated by the cryptographic kernel, but based or partly based on input of the transaction application. For example, the transaction application may generate a seed and import the seed to the cryptographic kernel. The public/private key pair may then be generated in the cryptographic kernel based wholly or partially upon the seed. The public key may then be exported to the transaction application. The private key may remain stored in the high security data area. 
VAN DE RUIT at 0118; VAN DE RUIT at 0113 (disclosing the wherein clause) (“For example, the high security memory 210 and the high security processor circuit 220 may be combined in a hardware element 200, e.g., as shown in FIG. 1c. The hardware element may be integrated in device 100, or may be separable from device 100.”).
1.3		verify a source of the digital asset public address associated with the at least one digital asset using a public key associated with the digital asset public address;
The unlock script, e.g., scriptSig combined with the locking script, e.g. scriptPubKey, in the referenced previous output produce a verifiable script. If the verifiable script can be executed successfully, then the transaction is valid. The transaction may also comprise the asset to be transferred, e.g., an amount of cryptocurrency, a domain name, etc. An unlock script, e.g., scriptSig, may contain two components, a signature and a public key. The public key must match a hash given in the locking script of the redeemed output. The public key is used to verify the redeemer's signature, which is the second component.
VAN DE RUIT at 0108; VAN DE RUIT at 0129 (“For example, the key identifier may be a bitcoin address. A Bitcoin address is a 160-bit hash of the public portion of a public/private ECDSA key pair.”); VAN DE RUIT at 0165 (“The public key is hashed by SHA 256 followed by RIPEMD 160 to obtain the hashed public key which when encoded in Base 58 gives the bitcoin address associated with the random private key selected in the first step. The bitcoin address is analogous to a bank account number to which the bitcoins are sent in a transaction and the private key is used to claim the bitcoins sent to its corresponding bitcoin address”); VAN DE RUIT at 0019 (“A further advantage of the cryptographic kernel, is that it may verify the transaction.”).
1.4		and update one or more current values associated with the at least one digital asset in response to verifying the source of the digital asset;
VAN DE RUIT at 0108 (disclosing the “verifiable script” as executing a transaction with the current or updated values based on the executed transaction) (“If the verifiable script can be executed successfully, then the transaction is valid. The transaction may also comprise the asset to be transferred, e.g., an amount of cryptocurrency, a domain name, etc.”).
		a microcontroller configured to: 
VAN DE RUIT at 0163 (“The hardware wallets store the private key in a secure location on the device, like the protected area of a microcontroller. Data stored in such a secure location on the device cannot be read out in plaintext format.”).
1.5		perform a calculation using the one or more current values to determine a value of the at least one digital asset;
[0108] Blockchain transaction device 100 is configured to create transactions. After a transaction is created, e.g., a transfer of Bitcoin value, by blockchain transaction device 100, the device may broadcast the transaction to the network where eventually it will be collected into a block. A transaction may have one or more transaction inputs and one or more transaction outputs.
VAN DE RUIT at 0108 (disclosing perform a calculation by creating a transaction involving the one or more current values of the blockchain digital asset).  NOTE: The term calculation here is recited, without more, as to determine a value of the digital asset.  It does not specify what that value is based on or what specifically the value is—e.g. the quantity of the digital asset or the value of the asset denominated in a crypto- or fiat currency—only that it is the value of the digital asset.
1.6		and select a display configuration that represents the value of the at least one digital asset from a plurality of predefined display configurations, where each of the plurality of predefined display configurations is associated with a range of values of the at least one digital asset; and
1.7		a hardware display configured to present the selected display configuration.
For example, the obtained data may be displayed on a display, e.g., a display integrated in the blockchain transfer device. In this regard, embodiments are advantageous that comprise a display screen and an input unit, e.g., a touch screen and/or a screen and a keyboard or the like; such may be found in a mobile phone. For example, configuration unit 441 may be configured to display the information on the screen and obtain confirmation through the input unit.
VAN DE RUIT at 0137; VAN DE RUIT at Fig. 5, 0183 (“The transaction device may have a user interface, which may include well-known elements such as one or more buttons, a keyboard, display, touch screen, etc.”).
	However, VAN DE RUIT does not explicitly disclose: 
select a display configuration that represents the value of the at least one digital asset from a plurality of predefined display configurations, where each of the plurality of predefined display configurations is associated with a range of values of the at least one digital asset;
	HANSON discloses the limitations with respect to the display configuration and a range of values by using a configured hardware display:
		and select a display configuration that represents the value of the at least one digital asset from a plurality of predefined displays configurations, where each of the plurality of predefined display configurations is associated with a range of values of the at least one digital asset;
In some embodiments, the display device 341 includes one or more indicators configured to provide different colors intended to communicate different messages to the customer. In some embodiments, the wearable article 102 is configured for communicating financial health to the customer as discussed in further detail below. In some such embodiments, the display device 341 includes one or more indicators configured for multiple color light emission. In some embodiments, for example, the display device 341 is a single indicator configured to emit red light when the customer's account is overdrawn or within some predetermined amount of being overdrawn. Similarly, in another embodiment, for example, the display is a single indicator configured to emit a yellow light when the customer's account is within some predetermined amount of being overdrawn, and in yet another embodiment, for example, the display is a single indicator configured to emit a green light when the customer's account is outside a predetermined amount of being overdrawn. In various other embodiments, the wearable device 102 includes one or more additional indicator devices such as auditory devices 342, for example speakers and the like, and/or vibratory devices 343. Such additional indicator devices can be used, in some embodiments, in lieu of a display device 341 for indicating the financial information to the customer or some other information, or can be used in conjunction with the display device 341 in other embodiments.
HANSON at 0071.
		and a hardware display configured to present the selected display configuration.
[0071] [. . .] The display device 341, in some embodiments, is a fixed segment display, a dot matrix display, a positive or negative reflective display which can be read by the user or cardholder using ambient light, a liquid crystal display, or other display. In other embodiments, the display device 341 is a single indicator such as a light emitting diode (LED). In some embodiments, the display device 341 includes one or more indicators configured to provide different colors intended to communicate different messages to the customer.
	VAN DE RUIT discloses the recited memory storage, logic circuit, microcontroller, and display that performs the recited functions of the logic circuit as part of its blockchain transaction device.  HANSON discloses a wearable device with a hardware display utilized for conducting a financial transaction.  The device is configured to display a plurality of predefined display configurations, where in at least one embodiment, the configurations are each associated with a color and the balance of an account for a digital asset.  It would have been obvious to a person having ordinary skill in the art before the effective of filing date of the claimed invention to modify the display of VAN DE RUIT to display the pre-defined displays of HANSON where the display of VAN DE RUIT is already configured to obtain data from a blockchain transaction and display it on the device.  Therefore independent claim 1 is rendered obvious by VAN DE RUIT, in view of HANSON.

	Regarding claim 11 VAN DE RUIT discloses:
11	A method for presenting a value of digital assets executed by an apparatus comprising a processor and a memory, the method comprising:
11.1		storing an externally inaccessible private key of a digital wallet of at least one digital asset in a memory storage unit, wherein the memory storage unit is one of a read only memory (ROM), a programmable read only memory (PROM), or a one time programmable read only memory (OTP), wherein the memory storage unit is permanently and securely embedded with the externally inaccessible private key;
van de RUIT at 0111 (“For example, the high security memory 210 may be used to store private keys, whereas the low security memory 110 may comprise less sensitive information, e.g., the corresponding public keys.); VAN DE RUIT at 0139 (disclosing the externally inaccessible private key as the private key of a digital wallet) (“In turn the hardware element may return a signed transaction that can be broadcasted to the associated blockchain/cryptocurrency network by the application which holds the wallet function.”); VAN DE RUIT at 0186 (disclosing read-only memory) (“Circuit 1110 comprises a memory 1122 for storing programming code, data, etc. Part of memory 1122 may be read-only.”); VAN DE RUIT at 0192 (“Circuit 1110 comprises a memory 1122 for storing programming code, data, etc. Part of memory 1122 may be read-only.”); VAN DE RUIT at 0193 (“The memory circuit may be an ROM circuit, or a non-volatile memory, e.g., a flash memory. The memory circuit may be a volatile memory, e.g., an SRAM memory.”).
11.2		derive, by a logic circuit coupled with the memory storage unit, at least one digital asset public address from the externally inaccessible private key, wherein the memory storage unit is accessible only by the logic circuit;
VAN DE RUIT at 0118 (“The public/private key pair may then be generated in the cryptographic kernel based wholly or partially upon the seed.”); VAN DE RUIT at 0113 (disclosing the wherein clause) (“For example, the high security memory 210 and the high security processor circuit 220 may be combined in a hardware element 200, e.g., as shown in FIG. 1c. The hardware element may be integrated in device 100, or may be separable from device 100.”).
11.3		verifying a source of the digital asset address associated with the at least one digital asset using a public key associated with the digital asset address;
VAN DE RUIT at 0108 (“The public key must match a hash given in the locking script of the redeemed output. The public key is used to verify the redeemer's signature, which is the second component.”); VAN DE RUIT at 0129 (“For example, the key identifier may be a bitcoin address. A Bitcoin address is a 160-bit hash of the public portion of a public/private ECDSA key pair.”); VAN DE RUIT at 0165 (“The public key is hashed by SHA 256 followed by RIPEMD 160 to obtain the hashed public key which when encoded in Base 58 gives the bitcoin address associated with the random private key selected in the first step. The bitcoin address is analogous to a bank account number to which the bitcoins are sent in a transaction and the private key is used to claim the bitcoins sent to its corresponding bitcoin address”); VAN DE RUIT at 0019 (“A further advantage of the cryptographic kernel, is that it may verify the transaction.”).
11.4		updating one or more current values associated with the at least one digital asset in response to verifying the source of the digital asset;
VAN DE RUIT at 0108 (disclosing the “verifiable script” as executing a transaction with the current or updated values based on the executed transaction) (“If the verifiable script can be executed successfully, then the transaction is valid. The transaction may also comprise the asset to be transferred, e.g., an amount of cryptocurrency, a domain name, etc.”).
11.5		performing a calculation using the one or more current values to determine a value of the at least one digital asset;
VAN DE RUIT at 0108 (disclosing perform a calculation by creating a transaction involving the one or more current values of the blockchain digital asset) (“Blockchain transaction device 100 is configured to create transactions. After a transaction is created, e.g., a transfer of Bitcoin value, by blockchain transaction device 100, the device may broadcast the transaction to the network where eventually it will be collected into a block.”).
11.6		selecting a display configuration that represents the value of the at least one digital asset from a plurality of predefined display configurations, where each of the plurality of predefined display configurations is associated with a range of values of the at least one digital asset;
For example, the obtained data may be displayed on a display, e.g., a display integrated in the blockchain transfer device. In this regard, embodiments are advantageous that comprise a display screen and an input unit, e.g., a touch screen and/or a screen and a keyboard or the like; such may be found in a mobile phone. For example, configuration unit 441 may be configured to display the information on the screen and obtain confirmation through the input unit.
VAN DE RUIT at 0137; VAN DE RUIT at Fig. 5, 0183 (“The transaction device may have a user interface, which may include well-known elements such as one or more buttons, a keyboard, display, touch screen, etc.”).
	However, VAN DE RUIT does not explicitly disclose: 
selecting a display configuration that represents the value of the at least one digital asset from a plurality of predefined display configurations, where each of the plurality of predefined display configurations is associated with a range of values of the at least one digital asset;
	HANSON discloses the limitations with respect to the display configuration and a range of values by using a configured hardware display:
11.6		selecting a display configuration that represents the value of the at least one digital asset from a plurality of predefined display configurations, where each of the plurality of predefined display configurations is associated with a range of values of the at least one digital asset;
HANSON at 0071 (“In some embodiments, the wearable article 102 is configured for communicating financial health to the customer as discussed in further detail below. In some such embodiments, the display device 341 includes one or more indicators configured for multiple color light emission.”).
	It would have been obvious to a person having ordinary skill in the art before the effective of filing date of the claimed invention to modify the display of VAN DE RUIT to display the pre-defined displays of HANSON where the display of VAN DE RUIT is already configured to obtain data from a blockchain transaction and display it on the device.  Therefore independent claim 11 is rendered obvious by VAN DE RUIT, in view of HANSON.

	Regarding claim 2 and 12 VAN DE RUIT discloses:
	wherein the microcontroller is further configured to
2.1		determine a digital asset type for the at least one digital asset;
[0144] The key identifier may also be used to support the creation and storage of multiple wallets for the same blockchain/cryptocurrency. Having multiple wallets is desirable since different wallets could support different needs of the user, e.g., one wallet may be a savings account and another a payment account. For example, the key identifier may indicate the wallet to which the key belongs; the key identifier may indicate more.
VAN DE RUIT at 0144.
2.2		and aggregate the one or more current values based at least on the digital asset type to determine the value of the at least one digital asset.
VAN DE RUIT at 0144 (disclosing the aggregation of the one or more current values as the aggregation of the multiple wallets of the digital asset, where creating and storing the wallet determines the digital type and the value of the digital asset).
	Therefore claims 2 and 12 are rendered obvious by VAN DE RUIT in view of HANSON.

	Regarding claims 3 and 13, VAN DE RUIT in view of HANSON disclose: The apparatus of claim 1.  HANSON further discloses:
	wherein each of the plurality of predefined display configurations 
3.1		includes an intensity that increases as the range of values of the at least one digital asset associated with the predefined display configuration increase.
In some embodiments, the display device 341 includes one or more indicators configured to provide different colors intended to communicate different messages to the customer. In some embodiments, the wearable article 102 is configured for communicating financial health to the customer as discussed in further detail below. In some such embodiments, the display device 341 includes one or more indicators configured for multiple color light emission. In some embodiments, for example, the display device 341 is a single indicator configured to emit red light when the customer's account is overdrawn or within some predetermined amount of being overdrawn. Similarly, in another embodiment, for example, the display is a single indicator configured to emit a yellow light when the customer's account is within some predetermined amount of being overdrawn, and in yet another embodiment, for example, the display is a single indicator configured to emit a green light when the customer's account is outside a predetermined amount of being overdrawn. In various other embodiments, the wearable device 102 includes one or more additional indicator devices such as auditory devices 342, for example speakers and the like, and/or vibratory devices 343.
HANSON at 0071.
	HANSON discloses the intensity increasing based on the value of the asset increasing through a device with display configured to provide different colors, as different indicators, including when the value of the associated account changes with respect to the balance.  In view this disclosure, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that a change in the colors of the display notification based on the balance of an account, would also disclose changing color based on an increase of the balance account.
	It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of VAN DE RUIT, to vary the intensity of the display based on the account balance, as in HANSON, to a predictable result.  Therefore claims 3 and 13 are rendered obvious by VAN DE RUIT in view of HANSON.

	Regarding claims 5 and 15, VAN DE RUIT in view of HANSON disclose: The apparatus of claim 1, wherein 
	HANSON further discloses:
		the display configuration includes one or more of glowing, flashing, pulsing, changing color, vibrating, color changing in intensity, fading in, fading out, changing brightness, changing hues, electronic ink, electronic paper, haptic feedback, or an aural representation.
[0071] [. . .] The display device 341, in some embodiments, is a fixed segment display, a dot matrix display, a positive or negative reflective display which can be read by the user or cardholder using ambient light, a liquid crystal display, or other display. In other embodiments, the display device 341 is a single indicator such as a light emitting diode (LED). In some embodiments, the display device 341 includes one or more indicators configured to provide different colors intended to communicate different messages to the customer. . . . In some such embodiments, the display device 341 includes one or more indicators configured for multiple color light emission. In some embodiments, for example, the display device 341 is a single indicator configured to emit red light when the customer's account is overdrawn or within some predetermined amount of being overdrawn. Similarly, in another embodiment, for example, the display is a single indicator configured to emit a yellow light when the customer's account is within some predetermined amount of being overdrawn, and in yet another embodiment, for example, the display is a single indicator configured to emit a green light when the customer's account is outside a predetermined amount of being overdrawn. In various other embodiments, the wearable device 102 includes one or more additional indicator devices such as auditory devices 342, for example speakers and the like, and/or vibratory devices 343. Such additional indicator devices can be used, in some embodiments, in lieu of a display device 341 for indicating the financial information to the customer or some other information, or can be used in conjunction with the display device 341 in other embodiments.
	HANSON discloses the use of glowing, flashing, and pulsing with changing colors as a configuration for the display; the configuration includes vibration (haptics),  speakers and auditory capabilities; and the display device can be embodied as a “a fixed segment display, a dot matrix display, a positive or negative reflective display which can be read by the user or cardholder using ambient light, a liquid crystal display, or other display . . .  [or] a single indicator such as a light emitting diode (LED).”  In view of this disclosure, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that where these species of display embodiments are disclosed exclusively as embodiments of a display device, that the disclosure of these species sufficiently discloses the use of any species of the same genus of display embodiment that would perform the same function, and could be recited interchangeably in the recitation without limiting the scope of the claims.
	Therefore claims 5 and 15 are rendered obvious by VAN DE RUIT in view of HANSON.

	Regarding claims 6 and 16, VAN DE RUIT discloses:
	The apparatus of claim 1, wherein 
		the at least one digital asset is one or more of a cryptocurrency, fiat currency, stocks, bonds, mutual funds, real estate holdings, savings accounts, or securities.
REFA at 0108 (“The transaction may also comprise the asset to be transferred, e.g., an amount of cryptocurrency, a domain name, etc.”).
	Therefore claims 6 and 16 are rendered obvious by VAN DE RUIT in view of HANSON.

	Regarding claims 8 and 18, VAN DE RUIT discloses: The apparatus of claim 1, wherein 
		the at least one digital asset is stored in a digital wallet or an account remote from the apparatus and secured by the externally inaccessible private key.
[0139] Accordingly, in an embodiment a transaction may be done in the application, e.g., formatted, and signing the transaction may be done in a hardware element, such as a Secure Element. In turn the hardware element may return a signed transaction that can be broadcasted to the associated blockchain/cryptocurrency network by the application which holds the wallet function.
VAN DE RUIT at 0139 (disclosing the wallet application in communication with secure element and blockchain network.).
	Therefore claims 8 and 18 are rendered obvious by VAN DE RUIT in view of HANSON.

	Regarding claim 20, VAN DE RUIT discloses:
	The method of claim 11, wherein the method further comprises;
		receiving, at a digital wallet on the apparatus, an amount of cryptocurrency;
REFA at 0146 (“For example, the transaction application could receive a request to transfer assets to the user. For example, the user may indicate that someone want to transfer assets.”).
		associating the externally inaccessible private key securely embedded in the apparatus with the amount of cryptocurrency;
The receiving unit 350 may then obtain a new public key, or a key identifier, and transfer it to the device or user that want to transfer the assets. The receiving unit 350 may use the key generation unit to produce a new key after the request is received; alternatively, the receiving unit 350 may generate a buffer of keys in advance.
REFA at 0146 (“The receiving unit 350 may then obtain a new public key, or a key identifier, and transfer it to the device or user that want to transfer the assets. The receiving unit 350 may use the key generation unit to produce a new key after the request is received; alternatively, the receiving unit 350 may generate a buffer of keys in advance.”).
		and securely storing the amount of cryptocurrency.
REFA at 0147 (“In an embodiment, interface 460 comprises a key storing interface, the cryptographic kernel application may be configured to receive a private key of a public key and private key pair, store the private key in the high security data area.”).
	VAN DE RUIT discloses structural and functional details of a digital wallet with receiving unit and cryptographic kernel application.
	Therefore claims 20 is rendered obvious by VAN DE RUIT in view of HANSON.


	Claims 4 and 14  are rejected under 35 U.S.C. 103 as being unpatentable over VAN DE RUIT, in view of HANSON, and in further view of US 10762478 B1 (“MAENG”).

	Regarding claims 4 and 14, VAN DE RUIT in view of HANSON disclose: The apparatus of claim 1,  HANSON further discloses:
		wherein the microcontroller is further configured to:
4.1		perform a revised calculation of the one or more current values after a predetermined period of time; and
4.2		select the display configuration using the revised calculation of the value.
In some embodiments, for example, the display device 341 is a single indicator configured to emit red light when the customer's account is overdrawn or within some predetermined amount of being overdrawn. Similarly, in another embodiment, for example, the display is a single indicator configured to emit a yellow light when the customer's account is within some predetermined amount of being overdrawn, and in yet another embodiment, for example, the display is a single indicator configured to emit a green light when the customer's account is outside a predetermined amount of being overdrawn.
HANSON at 0071.
	However, the combination of VAN DE RUIT in view of HANSON does not disclose: perform a revised calculation of the one or more current values after a predetermined period of time.
	MAENG discloses:
4.1		perform a revised calculation of the one or more current values after a predetermined period of time
The mobile wallet may receive a confirmation or a denial of the transaction from the payment recipient. This may be received over the established communication path or a new communication path. The mobile wallet may update a balance of the private e-currency stored in the wallet based on the confirmation of the transaction. Periodically, the mobile wallet may query the blockchain to verify the amount of private e-currency it stores matches the blockchain record, and may report any deviation to the financial institution system.
MAENG at 5:1-10 (disclosing the mobile wallet periodically, at predetermined period of time, performing the revised calculation of the amount currency, where the stored private e-currency corresponds to the blockchain record).
	VAN DE RUIT discloses the claimed device calculating the value of currency when it creates a transaction corresponding to its stored private key.  HANSON discloses that the device selects a display configuration based on the device performing a calculation of an account balance and then subsequently implementing the selected display configuration.  MAENG discloses an analogous mobile wallet device periodically querying the blockchain record to determine a revised calculation of its stored private e-currency.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the device of VAN DE RUIT with the display functions of HANSON could further periodically calculate a revised value of its digital asset, as in MAENG, because each of VAN DE RUIT and MAENG disclose assets with private keys and corresponding addresses in the blockchain.  Thus, the periodic querying function of MAENG could be performed on the device of VAN DE RUIT with display of HANSON the same in combination, as disclosed individually, to a predictable result.
	Therefore claims 4 and 14 are rendered obvious by VAN DE RUIT, in view of HANSON, and in further view of MAENG.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patents and Pre-Grant Publications
TUNNELL US 20170053249 A1 
[0084] FIG. 6 shows a very general method of how a user's (100) smart wallet (101) synchronizes its local block chain (132) with the full public block chain (131) by utilizing the user's (100) smart phone, laptop, desktop, or other computer platform (133) connected to the Internet (127). When the smart wallet (101) connects to the computing platform (133), it verifies the state of its latest transactions and determines if the local block chain (132) needs synchronization. It is important to note that without updating the local block chain (132) on the smart wallet (101) there is no other way of securely verifying transactions and balances of crypto-currency wallets. Further details of synchronization processes are described in co-owned patent application entitled Low Bandwidth Crypto-Currency Transaction Execution and Synchronization Method and System, filed on Sep. 7, 2015 and assigned application No. 62/215,066 (Attorney Docket Number 12188-026).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685